Title: Certificate of Nomination to the Royal Society, 17 May 1759
From: Franklin, Benjamin
To: Delaval, Edward Hussey


Franklin was elected a fellow of the Royal Society on April 29, 1756, and was formally admitted on Nov. 24, 1757. He attended meetings regularly, was a frequent guest at dinners of the Royal Society Club, and took an active part in the Society’s business, being elected a member of the Council in 1760, 1766, 1767, 1772. Between 1759 and 1774 he joined in recommending at least thirty-seven persons for election as fellows, in some instances, like that of John Winthrop of Harvard, probably initiating the action, in others supporting nominations first made by friends. Several of these candidates had made contributions to electrical science or other subjects in which he was interested, and many have appeared or will appear often in the pages of this edition.
The first recommendation Franklin signed was for Edward Hussey Delaval of Cambridge University, who was proposed on May 17, 1759, and elected the following December 6. The text of his certificate is printed in full below. Other certificates that Franklin signed nearly always followed the same general form, although they often mentioned the candidates’ particular fields more specifically. They will not be individually printed in this edition at their respective dates, but they are listed here in chronological order, showing their dates of nomination, not of election. All these nominating papers are in the archives of the Royal Society. Those in Franklin’s hand, or in which his name leads the list of nominators, are marked with an asterisk (*); probably they relate to people in whom he was especially interested. So far as possible the dates of birth and death of the candidates and brief indications of residence and special activities and interests are supplied.
Edward Hussey Delaval (1729–1814). May 17, 1759 Cambridge. Fellow of Pembroke College; chemist; electrician.
William Harrison (d. 1815). Feb. 7, 1765 London. Mathematician; assisted father John with chronometer.
Domenico, Marchese Caraccioli (1715–1789). Feb. 28, 1765 London. Ambassador of the Kingdom of the Two Sicilies to the British King; mathematician and physicist.
John Lewin. March 21, 1765 London. Naturalist.
Richard Price (1723–1791). May 9, 1765 London. Clergyman; political economist.
*John Winthrop (1714–1779). June 27, 1765 Cambridge, Mass. Astronomer, mathematician.
John Mills (d. 1784?). June 1765 London. Agriculturist; author of The New and Complete System of Agriculture.

*Arthur Lee (1740–1792). Feb. 20, 1766 Williamsburg, Va. Physician.
Joseph Priestley (1733–1804). March 13, 1766 Warrington, Lancashire. Clergyman; teacher; historian of electricity.
Anthony Tissington. June 19, 1766 Stanwick, Derbyshire. Natural philosopher.
*Charles L’Epinasse. April 2, 1767 London. Mathematician.
Father Joseph-Etienne Bertier (1702–1783). Aug. 10, 1767 A father of the Oratory, Paris; professor of natural philosophy and chemistry at Mans and (later) Saumur.
M. [Louis-Joseph Plumard] de Dangeul (b. 1722). Feb. 26, 1768 (Not elected) Paris. Political economist.
Edward Spry. June 2, 1768 (Not elected) Totness, Devon. Physician; physicist.
Baron de Leutichauw. Nov. 11, 1768 (Not elected) Copenhagen. Identified only as “a Danish Nobleman and Doctor of Laws in the University of Oxford.”
Philipp Heinrich Seyberth. November 1768 (Not elected) Göttingen. Professor of civil law; mathematician.
*Jan Ingenhousz (1730–1799). Feb. 13, 1769 Vienna. Physician at the imperial court; physicist.
Timothy Lane. May 6, 1769 London. Apothecary; electrician.

Charles LeRoy (1726–1779). Nov. 16, 1769 Montpellier, France. Professor of medicine; chemist.
William Hewson (1739–1774). Dec. 7, 1769 London. Anatomist and physiologist; Copley medalist, 1769.
James Welsh (d. 1778). Dec. 14, 1769 Winchester. Physician.
John Arbuthnot. April 21, 1770 Mitcham, Surrey. Agriculturist.
Robert Erskine. June 28, 1770 London. Mathematician; engineer.
*Alexander Dalrymple (1737–1808). Nov. 8, 1770 London. Mathematician; geographer.
George Walker (c. 1734–1807). Feb. 21, 1771 Great Yarmouth, Norfolk. Clergyman; mathematician.
Alexander Aubert (1730–1805). May 16, 1771 London. Merchant; astronomer.
Jean-Baptiste LeRoy (1720–1800). Sept. 5, 1772 Paris. Philosopher; electrician.
*Patrick Brydone (1736–1818). Nov. 24, 1772 Berwickshire. Electrician; traveler.
Edward Bancroft (1744–1821). Feb. 18, 1773 London. Physician; author of The Natural History of Guiana.
*William Henley [Henly] (d. 1779). Feb. 18, 1773 London. Linen-draper; electrician.
Alexander Garden (c. 1730–1791). March 4, 1773 Charleston, S.C. Physician; botanist.
*John Coakley Lettsom (1744–1815). April 28, 1773 London. Physician; philanthropist.
Pierre-Isaac Poissonier (1720–1798). Oct. 25, 1773 Paris. Physician; chemist.
Anthony George [Anton Georg] Eckhardt. Nov. 15, 1773 The Hague. Inventor.
John Mervin Nooth. Nov. 23, 1773 London. Physician.
John Hyacinth de Magalhaens (1723–1790). Jan. 20, 1774 London. Instrument maker.
Richard Twiss (1747–1821). March 3, 1774 Norwich. Traveler; writer.
 

[17 May 1759.]
Edward Delaval M.A and Fellow of Pembroke Hall in Cambridge, being personally known to us, and desirous of being elected into the Royal Society, we recommend him as a Gentleman extremely well qualify’d to become a valuable Member.
Francis BlakeB FranklinB: Wilson


17 May 1759.
1 May 24.
2 — 31.
3 June 14.
4 — 21.
5 — 28.
6 July- 5.
7 Novr.- 8.
8 — 15.
9 — 22.
10 — 30.
Decr. 6. Ballotted and Elected

